Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00516-CR

                                       David Ryan HOWARD,
                                              Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 14, Bexar County, Texas
                                      Trial Court No. 482451
                             Honorable Susan Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 28, 2015

APPEAL DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and the appeal

is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

Do not publish